Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 10/10/2022 has been entered. Currently, claims 1-10 and 12-20 remain pending in the application. Claim 11 has been cancelled but its subject matter has been introduced into independent claims 1, 17, and 20, without the addition of new matter, ultimately changing the scope of claims 1, 17, and 20. Additionally, claims 1-10, 12-13, and 15-20 have been amended to overcome previous claim objections and 35 USC 112(b) rejections set forth in the Non-Final Office Action mailed 07/08/2022.
Response to Arguments
Applicant's arguments, see Remarks filed 10/10/2022 have been fully considered but they are not persuasive. Applicant’s amendment to claims 1, 17, and 20 of inserting the subject matter of cancelled claim 11, has overcome the previous 35 USC 103 rejection for claim 1, 17, and 20; however, amended claims 1, 17, and 20 is now rejected under 35 USC 103 based on the previous 35 USC 103 rejection for the original claim 11. Therefore, the rejection below maintains the prior art of record: 
Applicant makes the argument that “Applicant’s specification gives structural examples for the 35 USC 112f claim interpretations and therefore the limitations should not be interpreted as means plus functions (Remarks, Page 7, Paragraph 3 to Page 8, Paragraph 3).
In response to Applicant’s argument (Remarks, Page 7, Paragraph 3 to Page 8, Paragraph 3), the claim interpretation limitations are recited in the claim without sufficient structure and therefore the examples from the specification are relied upon in the claims given by the 35 USC 112(f) analysis. If Applicant wishes to remove the 35 USC 1129(f) limitations, then Applicant must recite those sufficient structured from the specification into the claim. 
Applicant makes the argument that “the upper and lower members 114,116 of Thorsteinsson extend vertically from the knee joint 200 to the orthotic frame 100, so that they are not part of frames that extend from the medial side to the lateral side of the knee orthosis, the upper and lower members 114,116 cannot correspond to the claimed upper support arm” (Remarks, Page 15, Paragraph 2).
In response to Applicant’s argument (Remarks, Page 15, Paragraph 2), the member 114,116 of Thorsteinsson are still analogous structures as they are located on a specific medial and lateral side, even though they do not themselves extend from the medial to lateral. Furthermore, this limitation of the frames and arms from medial to lateral is not even explicitly recited in the claims. Therefore, the 35 USC 103 rejection from the Non-Final Office Action mailed 07/08/2022 is maintained and modified below to correspond to the claim amendments. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “proximal and distal pressure element” in claims 1, 8-12, 15-17, and 20; “adjustment device” in claims 3, 5, 17-18, and 20; and “coupling element” in claims 11-12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Term such as “device” or “element” are generic placeholders for the word “means”. For examination purposes, “proximal and distal pressure element” in claims 1, 8-12, 15-17, and 20 is interpreted as “a pressure pad” (Specification, Page 5, lines 10-19). For examination purposes, “adjustment device” in claims 3, 5, 17-18, and 20 is interpreted as “lockable angled connection with a clamp or screw” (Specification, Page 4, lines 20-23). For examination purposes, “coupling element” in claims 11-12 and 15 is interpreted as “telescoping rod” (Specification, Page 6, line 31).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (U.S. Patent Pub. No. 20160038327) in view of Taylor (U.S. Patent No. 5400806) and in further view of Thorsteinsson et al. (U.S. Patent Pub. No. 20090171469).
Regarding claim 1, Mason discloses a knee orthosis 10 (Paragraph 28 and Figure 1, orthopedic knee brace 10) with a. a proximal frame 52,68 (Paragraphs 29-20  and Figures 2-3, proximal medial saddle 52 and proximal lateral saddle 68) and b. a distal frame 18,22 (Paragraphs 29-30 and Figures 2-3, lower medial strut 22 and lower lateral strut 18), which are connected via (Paragraphs 29-30 and Figures 1-3, lateral and medial hinges 24,26 connect lower struts 18,22 with saddles 68,52 allowing for pivoting thereof) a lateral joint 24 and a medial joint 26 such that the proximal 52,68 and distal 18,22 frame are swiveled, wherein the knee orthosis 10 comprises a proximal pressure element 32 (Paragraph 28 and Figure 1, upper engagement pad 32 arranged exclusively medially on the proximal frame 52,68 via the its connection to the upper medial strut 20; This is the structure as defined by the 112f analysis), which is arranged exclusively medially on the proximal frame 52,68 by means of a proximal support arm 20 (Paragraph 28 and Figure 1, upper medial strut 20), and a distal pressure element 34 (Paragraph 28 and Figure 1, lower engagement pad 34 arranged exclusively medially on the lower medial strut 22; This is the structure as defined by the 112f analysis), which is arranged exclusively medially on the distal frame 18,22.
However, Mason fails to explicitly disclose (1) a distal support arm; (2) a coupling element which is arranged with a first end on the proximal support arm and with a second end on the distal frame, or with the first end on the distal support arm and with the second end on the proximal frame.
Taylor teaches an analogous knee orthosis (Col. 3, lines 15-19 and Figure 1, knee brace) with an analogous distal frame 48 (Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling connection with distal first part 46) connected with a distal support arm 46 (Col. 3, lines 55-58 and Figure 2, distal first part 46).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a distal portion of the distal frame of Mason, so that the distal portion of the distal frame is connected to a distal support arm, as taught by Taylor, in order to provide an improved knee orthosis with an enhanced distal frame having a hinged distal support arm to allow for adjustment with the lower leg of the user during user motion (Taylor, Col. 3, lines 55-58). 
Therefore, the combination of Mason in view of Taylor discloses the distal pressure element 34 (Mason, Paragraph 28 and Figure 1) which is arranged exclusively medially on the distal frame 18 (Mason, Paragraphs 29-30 and Figures 2-3) by means of a distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2).
However, the combination of Mason in view of Taylor fails to explicitly disclose (2) a coupling element which is arranged with a first end on the proximal support arm and with a second end on the distal frame, or with the first end on the distal support arm and with the second end on the proximal frame.
Thorsteinsson teaches an analogous knee orthosis 10 (Paragraph 50 and Figure 1, knee, ankle, and foot orthosis 10) featuring a coupling element 300 (Paragraph 70 and Figure 1, knee actuator 300; This is the structure as defined by the 112f analysis) which is arranged with a first end 118 (Paragraphs 57, 84 and Figure 1, first end 118 of knee actuator 300 on proximal upper member 114) on the analogous proximal support arm (Paragraph 57 and Figure 1, proximal upper member 114) and with a second end 128 (Paragraphs 57, 84 and Figure 1, second end 128 of knee actuator on distal upper member 114) on the analogous distal frame (Paragraph 57 and Figure 1, distal upper member 114).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal support arm and distal frame of Mason in view of Taylor, so that there is a coupling element therebetween, as taught by Thorsteinsson, in order to apply resistance to joint flexion or extension movements given by the motion of the coupling element throughout gait (Thorsteinsson, Paragraphs 71 and 80).
	Regarding claim 2, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the proximal support arm 20 (Mason, Paragraph 28 and Figure 1, upper medial strut 20 on a same side as the medial saddle 52) and the distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2, second part 48 is on same side as first part 46) are arranged on a same side on the proximal and distal frame 52,68 18,22 (Mason, Paragraphs 29-30 and Figures 2-3).
Regarding claim 3, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein an angle at which the proximal support arm 20 (Mason, Paragraphs 28-29 and Figures 1-2, angle of upper medial strut 20 relative to the medial saddle 52 is adjusted by hinge 54) and the distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2) is arranged on the proximal and distal frame 52,68 18,22 (Mason, Paragraphs 29-30 and Figures 2-3) is adjusted using an adjustment device (Mason, Paragraphs 28-29 and Figures 1-2, hinge 54 for proximal adjustment; Taylor, Col. 3, lines 55-58 and Figure 2, adjustment device 44 for distal adjustment; This is the structure as defined by the 112f analysis).
Regarding claim 4, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the angle of the proximal support arm 20 (Mason, Paragraphs 28-29 and Figures 1-2, angle of upper medial strut 20 relative to the medial saddle 52 is adjusted by hinge 54) and the angle of the distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2) are adjusted independently (Mason, Paragraphs 28-29 and Figures 1-2, hinge 54 is adjusted independently; Taylor, Col. 3, lines 55-58 and Figure 2, distal and proximal joint 44 are adjustable independently of each other) of each other.
Regarding claim 5, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the adjustment devices (Mason, Paragraphs 28-29 and Figures 1-2, hinge 54 for proximal adjustment is able to be fixed to a desired angle; Taylor, Col. 3, lines 59-66 and Figure 2, distal hinge 44 for distal adjustment is able to be fixed to a desired angle by a screw 54) are locked (Mason, Paragraphs 28-29 and Figures 1-2; Taylor, Col. 3, lines 59-66 and Figure 2).
Regarding claim 6, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the lateral joint 24 (Mason, Paragraphs 29-30 and Figures 1-3) and the medial joint 26 (Mason, Paragraphs 29-30 and Figures 1-3) allow a swivel movement (Mason, Paragraphs 29-30 and Figures 1-3, lateral and medial hinges 24,26 connect lower struts 18,22 with saddles 68,52 allowing for pivoting thereof in a sagittal plane) of the proximal frame 52,68 (Mason, Paragraphs 29-20  and Figures 2-3) relative to the distal frame 18,22 (Mason, Paragraphs 29-30 and Figures 2-3) exclusively in a plane which corresponds to a sagittal plane when the knee orthosis 10 is in a mounted state.
Regarding claim 7, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2) is arranged on the distal frame 48 (Taylor, Col. 3, lines 55-58 and Figure 2) such that the distal support arm is detached (Taylor, Col. 3, lines 59-66 and Figure 2, tab 50 of first part 46 extends into opening 56 of second part 48 with securement by a screw 54, wherein removal of the screw 54 and tab 50 allow for detachment).
Regarding claim 8, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the proximal pressure element 32 (Mason, Paragraph 28 and Figure 1) and the distal pressure element 34 (Mason, Paragraph 28 and Figure 1) are arranged in such a way that they both lie medially (Mason, Paragraph 28 and Figure 1, upper engagement pad 32 arranged exclusively medially on the proximal frame 52,68 via the its connection to the upper medial strut 20 and lower engagement pad 34 arranged exclusively medially on the lower medial strut 22) on a leg of a wearer when the knee orthosis 10 is in a mounted state.
Regarding claim 9, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the proximal pressure element 32 (Mason, Paragraph 28 and Figure 1) and the distal pressure element 34 (Mason, Paragraph 28 and Figure 1) are arranged on the proximal 20 (Mason, Paragraphs 28-29 and Figures 1-2, angle of upper medial strut 20 relative to the medial saddle 52 is adjusted by hinge 54) and distal 46 (Taylor, Col. 3, lines 55-58 and Figure 2) support arms such that the proximal and distal pressure elements 32 34 are swiveled (Mason, Paragraphs 28-29 and Figures 1-2, swiveling via hinge 54; Taylor, Col. 3, lines 49-57, swiveling via hinge 44). 
Regarding claim 10, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above. Mason further discloses the proximal pressure element 32 and the distal pressure element 34 wherein the proximal pressure element 32 is arranged on the proximal support arm 20 (Mason, Paragraph 28 and Figure 1).
However, Mason fails to explicitly disclose wherein the distal pressure element is arranged on the distal support arm, such that the proximal distal pressure element and the distal pressure element is detached.
Taylor further teaches the distal support arm 46 (Col. 3, lines 55-58 and Figure 2), such that the analogous proximal support arm 46 (Col. 3, lines 55-58 and Figure 2, proximal first part 46) and the distal support arm 46 is detached (Taylor, Col. 3, lines 59-66 and Figure 2, tab 50 of first part 46 extends into opening 56 of second part 48 with securement by a screw 54, wherein removal of the screw 54 and tab 50 allow for detachment).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal support arm and a distal portion of the distal frame of Mason, so that the proximal support arm is detachable and the distal portion of the distal frame is connected to a detachable distal support arm, as taught by Taylor, in order to provide an improved knee orthosis with an enhanced proximal and distal frame having a removable hinged proximal distal support arm to allow for adjustment with the upper and lower leg of the user (Taylor, Col. 3, lines 55-58). 
Therefore, the combination of Mason in view of Taylor discloses wherein the distal pressure element 34 (Mason, Paragraph 28 and Figure 1) is arranged on the distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2), such that the proximal pressure element 32 (Mason, Paragraph 28 and Figure 1) and the distal pressure element 34 (Mason, Paragraph 28 and Figure 1) is detached (Taylor, Col. 3, lines 59-66 and Figure 2).
Regarding claim 12, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the coupling element 300 (Thorsteinsson, Paragraph 70 and Figure 1) is arranged in such a way that a force applied by the proximal pressure element 32 (Mason, Paragraph 28 and Figure 1) to an upper leg or by the distal pressure element 34 (Mason, Paragraph 28 and Figure 1) to a lower leg when the knee orthosis 10 (Mason, Paragraph 28 and Figure 1) is in a mounted state is varied (Thorsteinsson, Paragraphs 71 and 80, knee actuator 300 provides variable resistance to flexion of knee joint 200) by the coupling element 300 (Thorsteinsson, Paragraph 70 and Figure 1) when a knee is bent.
Regarding claim 15, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein a length of the coupling element 300 (Thorsteinsson, Paragraph 70 and Figure 1) is changed (Thorsteinsson, Paragraphs 77, second cylinder 320 sliding within the first cylinder 310 of the knee actuator 300 changing length of knee actuator and resistance provided during flexion or extension of knee joint) and fixed (Thorsteinsson, Paragraphs 77 and  80, knee actuator 300 may have brake or clutch to selectively lock and fix a length of the second cylinder 320 sliding within the first cylinder 310 of the knee actuator 300 to damp or limit knee joint movement).
Regarding claim 16, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the proximal pressure element 32 (Mason, Paragraph 28 and Figure 1) is located on a side (Mason, Paragraph 28 and Figure 1, upper engagement pad 32 arranged exclusively medially on the proximal frame 52,68 via the its connection to the upper medial strut 20) on which the proximal support arm 20 (Mason, Paragraph 28 and Figure 1) is arranged on the proximal frame 52,68 (Mason, Paragraphs 29-20  and Figures 2-3) and that the distal pressure element 34 (Mason, Paragraph 28 and Figure 1) is located on a side (Mason, Paragraph 28 and Figure 1, lower engagement pad 34 arranged exclusively medially on the lower medial strut 22) on which the distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2) is arranged on (Taylor, Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling connection with distal first part 46) the distal frame (Mason, Paragraphs 29-30 and Figures 2-3, lower medial strut 22 and lower lateral strut 18; Taylor, Col. 3, lines 55-58 and Figure 2, distal second part 48).
Regarding claim 17, Mason discloses a knee orthosis 10 (Paragraph 28 and Figure 1, orthopedic knee brace 10) comprising: a proximal frame 52,68 (Paragraphs 29-20  and Figures 2-3, proximal medial saddle 52 and proximal lateral saddle 68) and a distal frame 18,22 (Paragraphs 29-30 and Figures 2-3, lower medial strut 22 and lower lateral strut 18) which are connected via (Paragraphs 29-30 and Figures 1-3, lateral and medial hinges 24,26 connect lower struts 18,22 with saddles 68,52 allowing for pivoting thereof) a lateral joint 24 and a medial joint 26 such that the proximal 52,68 and distal 18,22 frame are swiveled; a proximal pressure element 32 (Paragraph 28 and Figure 1, upper engagement pad 32 arranged exclusively medially on the proximal frame 52,68 via the its connection to the upper medial strut 20; This is the structure as defined by the 112f analysis) which is arranged exclusively medially on the proximal frame 52,68 at an angle (Mason, Paragraphs 28-29 and Figures 1-2, angle of upper medial strut 20 relative to the medial saddle 52 is adjusted by hinge 54) by means of a proximal support arm 20 (Paragraph 28 and Figure 1, upper medial strut 20); and a distal pressure element 34 (Paragraph 28 and Figure 1, lower engagement pad 34 arranged exclusively medially on the lower medial strut 22; This is the structure as defined by the 112f analysis) which is arranged exclusively medially on the distal frame 18,22; wherein the proximal support arm 20 is arranged on a same side (Paragraphs 29-30 and Figures 1-3, upper medial strut 20 on same side as proximal medial saddle 52) of the proximal frame 52,68 to which the proximal support arm 20 is mounted, and wherein the angle at which the proximal support arm 20 is arranged is independently adjusted using an adjustment device 54 (Mason, Paragraphs 28-29 and Figures 1-2, hinge 54 for proximal adjustment is adjusted independently; This is the structure as defined by the 112f analysis).
However, Mason fails to explicitly disclose (1) a distal support arm; wherein the distal support arm is arranged on a same side of the distal frame to which the distal support arm is mounted, and wherein an angle at which the distal support arm is arranged is independently adjusted using an adjustment device; (2) a coupling element which is arranged with a first end on the proximal support arm and with a second end on the distal frame, or with the first end on the distal support arm and with the second end on the proximal frame.
Taylor teaches an analogous knee orthosis (Col. 3, lines 15-19 and Figure 1, knee brace) with a distal support arm 46 (Col. 3, lines 55-58 and Figure 2, distal first part 46); wherein the distal support arm 46 is arranged on a same side (Col. 3, lines 55-58 and Figure 2, second part 48 is on same side as first part 46) of the analogous distal frame 48 (Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling connection with distal first part 46) to which the distal support arm 46 is mounted, and wherein an angle (Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling angled connection with distal first part 46) at which the distal support arm 46 is arranged is independently adjusted using an adjustment device 44 (Col. 3, lines 55-58 and Figure 2, distal and proximal joint 44 are adjustable independently of each other; This is the structure as defined by the 112f analysis).  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a distal portion of the distal frame of Mason, so that the distal portion of the distal frame is connected to a distal support arm, as taught by Taylor, in order to provide an improved knee orthosis with an enhanced distal frame having a hinged distal support arm to allow for adjustment with the lower leg of the user during user motion (Taylor, Col. 3, lines 55-58). 
	Therefore, the combination of Mason in view of Taylor discloses distal pressure element 34 (Mason, Paragraph 28 and Figure 1) which is arranged exclusively medially on the distal frame 18 (Mason, Paragraphs 29-30 and Figures 2-3) at an angle (Taylor, Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling angled connection with distal first part 46) by means of a distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2).
However, the combination of Mason in view of Taylor fails to explicitly disclose  (2) a coupling element which is arranged with a first end on the proximal support arm and with a second end on the distal frame, or with the first end on the distal support arm and with the second end on the proximal frame.
Thorsteinsson teaches an analogous knee orthosis 10 (Paragraph 50 and Figure 1, knee, ankle, and foot orthosis 10) featuring a coupling element 300 (Paragraph 70 and Figure 1, knee actuator 300; This is the structure as defined by the 112f analysis) which is arranged with a first end 118 (Paragraphs 57, 84 and Figure 1, first end 118 of knee actuator 300 on proximal upper member 114) on the analogous proximal support arm (Paragraph 57 and Figure 1, proximal upper member 114) and with a second end 128 (Paragraphs 57, 84 and Figure 1, second end 128 of knee actuator on distal upper member 114) on the analogous distal frame (Paragraph 57 and Figure 1, distal upper member 114.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal support arm and distal frame of Mason in view of Taylor, so that there is a coupling element therebetween, as taught by Thorsteinsson, in order to apply resistance to joint flexion or extension movements given by the motion of the coupling element throughout gait (Thorsteinsson, Paragraphs 71 and 80).
Regarding claim 18, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the adjustment devices (Mason, Paragraphs 28-29 and Figures 1-2, hinge 54 for proximal adjustment is able to be fixed to a desired angle; Taylor, Col. 3, lines 59-66 and Figure 2, distal hinge 44 for distal adjustment is able to be fixed to a desired angle by a screw 54) are locked (Mason, Paragraphs 28-29 and Figures 1-2; Taylor, Col. 3, lines 59-66 and Figure 2).
Regarding claim 19, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above and further discloses wherein the lateral joint 24 (Mason, Paragraphs 29-30 and Figures 1-3) and the medial joint 26 (Mason, Paragraphs 29-30 and Figures 1-3) allow a swivel movement (Mason, Paragraphs 29-30 and Figures 1-3, lateral and medial hinges 24,26 connect lower struts 18,22 with saddles 68,52 allowing for pivoting thereof in a sagittal plane) of the proximal frame 52,68 (Mason, Paragraphs 29-20  and Figures 2-3) relative to the distal frame 18,22 (Mason, Paragraphs 29-30 and Figures 2-3) exclusively in a plane which corresponds to a sagittal plane when the knee orthosis 10 is in a mounted state.
Regarding claim 20, Mason discloses a knee orthosis 10 (Paragraph 28 and Figure 1, orthopedic knee brace 10) comprising: a proximal frame 52,68 (Paragraphs 29-20  and Figures 2-3, proximal medial saddle 52 and proximal lateral saddle 68) and a distal frame 18,22 (Paragraphs 29-30 and Figures 2-3, lower medial strut 22 and lower lateral strut 18) which are connected via (Paragraphs 29-30 and Figures 1-3, lateral and medial hinges 24,26 connect lower struts 18,22 with saddles 68,52 allowing for pivoting thereof) a lateral joint 24 and a medial joint 26 such that the proximal 52,68 and distal 18,22 frame are swiveled; a proximal pressure element 32 (Paragraph 28 and Figure 1, upper engagement pad 32 arranged exclusively medially on the proximal frame 52,68 via the its connection to the upper medial strut 20; This is the structure as defined by the 112f analysis) which is arranged exclusively medially on the proximal frame 52,68 at an angle (Mason, Paragraphs 28-29 and Figures 1-2, angle of upper medial strut 20 relative to the medial saddle 52 is adjusted by hinge 54) by means of a proximal support arm 20 (Paragraph 28 and Figure 1, upper medial strut 20); and a distal pressure element 34 (Paragraph 28 and Figure 1, lower engagement pad 34 arranged exclusively medially on the lower medial strut 22; This is the structure as defined by the 112f analysis) which is arranged exclusively medially on the distal frame 18,22; wherein the proximal support arm 20 is arranged on a same side (Paragraphs 29-30 and Figures 1-3, upper medial strut 20 on same side as proximal medial saddle 52) of the proximal frame 52,68 to which the proximal support arm 20 is mounted, and wherein the angle at which the proximal support arm 20 is arranged is independently adjusted using a lockable adjustment device 54 (Mason, Paragraphs 28-29 and Figures 1-2, hinge 54 for proximal adjustment is adjusted independently hinge and able to be fixed to a desired angle; This is the structure as defined by the 112f analysis).
However, Mason fails to explicitly disclose (1) a detachably-mounted proximal support arm; a detachably-mounted distal support arm; wherein the distal support arm is arranged on a same side of the distal frame to which the distal support arm is mounted, and wherein an angle at which the distal support arm is arranged is independently adjusted using a lockable adjustment device; (2) a coupling element which is arranged with a first end on the proximal support arm and with a second end on the distal frame, or with the first end on the distal support arm and with the second end on the proximal frame.
Taylor teaches an analogous knee orthosis (Col. 3, lines 15-19 and Figure 1, knee brace) with a detachably-mounted analogous proximal support arm 46 (Col. 3, lines 55-66 and Figure 2, proximal first part 46 with a tab 50 of first part 46 extending into opening 56 of second part 48 with securement by a screw 54, wherein removal of the screw 54 and tab 50 allow for detachment); a detachably-mounted distal support arm 46 (Col. 3, lines 55-66 and Figure 2, distal first part 46 with a tab 50 of first part 46 extending into opening 56 of second part 48 with securement by a screw 54, wherein removal of the screw 54 and tab 50 allow for detachment); wherein the distal support arm 46 is arranged on a same side (Col. 3, lines 55-58 and Figure 2, second part 48 is on same side as first part 46) of the analogous distal frame 48 (Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling connection with distal first part 46) to which the distal support arm 46 is mounted, and wherein an angle (Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling angled connection with distal first part 46)  at which the distal support arm 46 is arranged is independently adjusted using a lockable adjustment device 44 (Col. 3, lines 55-66 and Figure 2, distal and proximal joint 44 are adjustable independently of each other and distal and proximal hinges 44 are able to be fixably locked to a desired angle by a screw 54; This is the structure as defined by the 112f analysis). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal support arm and a distal portion of the distal frame of Mason, so that the proximal support arm is detachable and the distal portion of the distal frame is connected to a detachable distal support arm, as taught by Taylor, in order to provide an improved knee orthosis with an enhanced proximal and distal frame having a removable hinged proximal distal support arm to allow for adjustment with the upper and lower leg of the user (Taylor, Col. 3, lines 55-58). 
Therefore, the combination of Mason in view of Taylor discloses distal pressure element 34 (Mason, Paragraph 28 and Figure 1) which is arranged exclusively medially on the distal frame 18 (Mason, Paragraphs 29-30 and Figures 2-3) at an angle (Taylor, Col. 3, lines 55-58 and Figure 2, distal second part 48 connected with a joint 44 for swiveling angled connection with distal first part 46) by means of a detachably-mounted (Taylor, Col. 3, lines 59-66 and Figure 2) distal support arm 46 (Taylor, Col. 3, lines 55-58 and Figure 2).
However, the combination of Mason in view of Taylor fails to explicitly disclose (2) a coupling element which is arranged with a first end on the proximal support arm and with a second end on the distal frame, or with the first end on the distal support arm and with the second end on the proximal frame.
Thorsteinsson teaches an analogous knee orthosis 10 (Paragraph 50 and Figure 1, knee, ankle, and foot orthosis 10) featuring a coupling element 300 (Paragraph 70 and Figure 1, knee actuator 300; This is the structure as defined by the 112f analysis) which is arranged with a first end 118 (Paragraphs 57, 84 and Figure 1, first end 118 of knee actuator 300 on proximal upper member 114) on the analogous proximal support arm (Paragraph 57 and Figure 1, proximal upper member 114) and with a second end 128 (Paragraphs 57, 84 and Figure 1, second end 128 of knee actuator on distal upper member 114) on the analogous distal frame (Paragraph 57 and Figure 1, distal upper member 114.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the proximal support arm and distal frame of Mason in view of Taylor, so that there is a coupling element therebetween, as taught by Thorsteinsson, in order to apply resistance to joint flexion or extension movements given by the motion of the coupling element throughout gait (Thorsteinsson, Paragraphs 71 and 80).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (U.S. Patent Pub. No. 20160038327) in view of Taylor (U.S. Patent No. 5400806) in view of Thorsteinsson et al. (U.S. Patent Pub. No. 20090171469), as applied to claim 12, and in further view of Pusch et al. (U.S. Patent Pub. No. 20100191347).
Regarding claim 13, the combination of Mason in view of Taylor in view of Thorsteinsson discloses the invention as described above but fails to explicitly disclose wherein the force reaches its maximum at a swivel angle that is greater than 10° and less than 22°.
Pusch teaches an analogous knee orthosis 58 (Paragraph 71 and Figure 5, leg orthopedic aid 58) with an analogous coupling element 10 (Paragraph 71 and Figure 5, fluid damper 10 is connected by means of its piston 16 to the distal thigh end 64 and by means of its cylinder housing 12 to the proximal lower leg; This is the structure as defined by the 112f analysis) wherein the analogous force (Paragraph 90, The angle-dependent control applies a relatively high resistance to the knee joint 70 from a relatively small bending angle, which applies a force to the upper and lower leg given by the resistance of the damper) reaches its maximum at a swivel angle that is greater than 10° and less than 22° (Paragraph 90, The switching threshold at which the valve 25 closes and provides increased resistance can be set and preferably lies between 20° and 50° bending angle. Within this angular range of 20° to 50°, there is a switch from a relatively low resistance within the fluid damper to a high resistance; see MPEP 2144.05 regarding prima fascia case of obviousness of overlapping ranges, as the claimed angle of between 10° to 22° falls within the taught range of 20° to 50° and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the force of the coupling element of Mason in view of Taylor in view of Thorsteinsson, so that a maximum force is reached at an angle of greater than 10 degrees and less than 22 degrees, as taught by Pusch, in order to provide an improved knee orthosis with an enhanced coupling element providing varying forces to knee flexion that switches to a maximum resistance and force applied to the upper and lower legs when the joint angle is swiveled to 20 degrees for desirable joint control during gait (Pusch, Paragraph 90).
Regarding claim 14, the combination of Mason in view of Taylor in view of Thorsteinsson in view of Pusch discloses the invention as described above and further discloses that the swivel angle is 20° (Pusch, Paragraph 90, increased resistance can be set and preferably lies between swivel angle of 20° and 50°; see MPEP 2144.05 regarding prima fascia case of obviousness of overlapping ranges, as the claimed angle of 20° falls within the taught range of 20° to 50° and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists).
Conclusion
13.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 07/08/2022 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786